DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Examiner cites to item 64 of Artwohl as allegedly providing the lighting elements. OA of 11/15/21 at pg. 4-5. However, Artwohl teaches that the lighting elements 64 are located within a door assembly, and outside of the area where products are stored. E.g., figures 1, 6, para. [0042] and [0072]- [0075]. Modifying Artwohl to the contrary would render Artwohl unsatisfactory for its intended use as the LCD Panel 22 would no longer be illuminated. E.g., MPEP § 2143.01(V); para. [0075]. Therefore, Applicant respectfully submits that claim 1 is allowable with the various claims depending from claim 1 being likewise allowable.

Examiner’s Response:
or external to transparent unit 16 (e.g., within the storage device 10”)).  Therefore, Examiner finds that such a limitation is not unsatisfactory for its intended use as Artwhohl discloses said intended use as a possible embodiment.

For the reasons stated above, the claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083 – hereinafter Artwohl) in view of Green et al. (US 2014/0078407 – hereinafter Green).
Re Claim 1:
Artwohl discloses a storage cabinet (10) defining a compartment (within 10) for the retail goods (see Fig. 1); a cover (18); an electronic display (22) located behind, and spaced or external to transparent unit 16 (e.g., within the storage device 10”)), rearward of said electronic display (22), and oriented in a rearward facing direction (facing towards 20) for illuminating the retail goods when powered (see Figs. 1 and 6); and a plurality of masking structures (26, 28, 28a-28f) each having a first surface secured to a front surface of said electronic display (22) and a second surface secured to an inner surface of said cover (18) or an inner surface of said frame (see Fig. 5), wherein each of said plurality of masking structures (26 (when viewed as similar to 28, 28a,-28f) are configured to obfuscate a view beyond said plurality of structures (26 when viewed as similar to 28, 28a-28f) (see Fig. 5 see paragraph [0073]) (see Figs. 1-13), but fails to teach comprising organic light emitting diodes.

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 



Further Re Claim 2:
Artwohl discloses front surface of the electronic display (22) defines a first surface area, and the inner surface of the cover (18) defines a second surface area which is larger than the first surface area (see Fig. 2).  

Further Re Claim 3:
Artwohl discloses wherein: each of said masking structures (26 when viewed as similar to 28, 28a-28f) comprise a first (wall), second (wall), and middle (wall) portion, wherein: said first (wall) portion (contacting side nearest 22) extends parallel with the front surface of said transparent electronic display (22); said second (wall) portion (opposite contacting side nearest 18) extends along said frame and parallel with the inner surface of said cover or along said cover (18) and parallel with the inner surface of said frame (at 12, at 18); and said middle (wall) portion (perpendicular wall to first and second wall nearest 26 of Fig. 6) extends between said first and second portions (see Figs. 2, 5, and 6).  

Further Re Claim 5:


Further Re Claim 7:
Artwohl discloses or more grooves (near 60) in the frame (12) for receiving an outer edge of said cover (18) (see Fig. 13).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of An et al. (US 2017/0257956 – hereinafter An et al. (US 2017/0257956 – hereinafter An)
Re Claim 4:
Artwohl in view of Green discloses the device of claim 3, but fails to teach wherein: each of said middle portions extend at a non-perpendicular angle from said first portion and said second portion.  

An further in view teaches wherein: each of a middle portions (portion of 250 near 260) extend at a non-perpendicular angle from a first portion (portion of 250 near 116) and a second portion (portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of .

Claims 6, 10, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Szu-Tung Ling (Us 2012/0236571 – hereinafter Ling).
Re Claims 6 and 10:
Artwohl in view of Green discloses the device of claim 1, but fails to teach a plurality of brackets, wherein a first surface of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface of each of said plurality of bracket is secured to said frame.

Ling further in view teaches plurality of brackets (near 24, near 4), wherein a first surface (C shaped bracket groove) of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface (outer surface wall portions) of each of said plurality of brackets (near 24, near 4) is secured to said frame (2) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Ling to allow for secure placement of a display screen within a housing.

Re Claim 14:





Ling teaches a number of brackets (top bracket near 24, bottom bracket near 4) securing an electronic display (31, 32) to a frame assembly (2) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Ling to allow for secure placement of a display screen within a housing.

Further Re Claims 16 and 17:
Artwohl discloses a width of the cover (18) is greater than a width of the electronic display (22) (see Fig. 2).  

Further Re Claim 19:
Artwohl discloses said cover (18) comprises glass (see paragraph [0051]).  



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of Lee et al. (US 2012/0105761 – hereinafter Lee).
Re Claim 11:
Artwohl in view of Green and Ling discloses the device of claim 6 including a double-sided adhesive securing the electronic display (see Artwohl paragraph [0118]), but fails to teach to said first surface of each of said plurality of brackets.  

Lee further in view teaches adhesive securing an electronic display to a first surface of a bracket (see paragraphs [0172 and 0176]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of Lee to secure a bracket and mounting configuration in place.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of Linder et al. (US 2010/0180615 – hereinafter Linder).
Re Claim 13:
Artwohl in view of Green discloses the device of claim 1, including a number of lighting panels (64a, 64b), wherein each of said lighting elements (64) are mounted to one of said number of lighting panels (see Fig. 5), but fails to teach wherein each of said number of lighting panels are connected to a rear surface of the electronic display and extend at an obtuse angle from the rear surface into said storage compartment.

Linder further in view teaches wherein each of a number of lighting panels (30) are connected to a rear surface of a display and extend at an obtuse angle from the rear surface into a storage compartment (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Linder to provide an alternative arrangement for illuminating an inner compartment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of An.
Re Claim 15:
Artwohl in view of Green and Ling discloses each of said masking structures comprises a first (wall), second (wall), and third portion (wall), wherein: said first portion extends along a front surface of the electronic display (22); said third portion extends along an inner surface of said cover (18) (see Artwohl Fig. 5); but fails to teach said second portion extends between, and at a non-perpendicular angle from, the first portion and the second portion.  


An further in view teaches a second portion (portion of 250 near 260) extends between, and at a non-perpendicular angle from a first portion (portion of 250 near 116 and a second portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Paolo Borra (US 2013/0211583 – hereinafter Borra).
Re Claim 21:
Artwohl discloses a storage cabinet (10) defining a compartment for showcasing the retail goods; a user interface (62) for receiving user input selecting one or more of the retail goods for purchase and dispensation; an electronic display (22) configured to display the images while permitting simultaneous viewing of the retail goods through the electronic display (22); wherein said electronic display is located outside of the compartment (see Fig. 2); a cover (18) positioned forward of the electronic display (22) and configured to permit viewing of the images and the retail goods through the cover (18); a frame (12) connected to said storage cabinet and securing the cover (18) forward of the electronic display (22); and a plurality of masking structures (26, 28, 28a-28f) located within the frame and extending between a front surface of the electronic display (22) and a rear surface of the cover (18) to obfuscate a view by the user beyond said plurality of masking structures (see Fig. 6) (see Figs. 1-13), and a number of lighting elements (64a, 64b) located within said compartment (see paragraph [0072]), rearward of said electronic display (22), and oriented in a rearward facing direction for illuminating the retail goods when powered (see Figs. 5 and 6), but fails to teach 

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.

Borra teaches purchase and dispensation (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Borra to allow for vending purchases of a product at a single location as commonly known within the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651